
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.25


CONSULTING AGREEMENT


        This Agreement is made and entered into to be effective as of the first
day of April 1995, by and between:

Samsonite Finanziaria S.R.L., Via dei Cappuccini, 14, Milano, (herein referred
to as "Samsonite"), a company which controls the capital stock of Samsonite
Italia S.R.L.;

Guiseppe Franco Fremder, an Italian national residing at Milan, Nievo Ippolito,
n. 19 (herein referred to as "Consultant"); and

Samsonite Italia S.R.L., a company with registered office in Cesano Boscone, via
E. De Nicola (herein referred to as "the Company").

Article 1—Duties

        During the Term of this Agreement (as defined under Section 2.2 below),
Consultant agrees to serve in the capacity of Managing Director (Amministratore
Delegato) of the Company, and Samsonite shall cause the Company to appoint
Consultant as Managing Director. Except for time devoted to the affairs of
certain companies referred to hereafter, which is not covered by this Agreement,
Consultant shall devote all necessary business time, energy and skill to the
affairs of the Company. Consultant shall report to the Company's Board of
Directors (the "Board") and at all times during the term of this Agreement shall
have such powers and duties as the Board of the Company shall assign to
Consultant. Samsonite acknowledges that Consultant is devoting some of his
business time to providing executive management services to Samsonite Europe NV,
to Samsonite Espana SA, to Saturn & Saturn S.R.L., and Bogey S.R.L.

Article 2—Term of retention as Consultant

        2.1   Definitions. For purposes of this Agreement the following terms
shall have the following meanings:

        2.1.1 "Termination for Cause" shall mean termination by Samsonite or by
the Company of Consultant's services and duties by reason of (i) Consultant's
willful dishonesty towards, fraud upon, crime against, or deliberate injury or
attempted injury to any and all members of the Samsonite Group,
(ii) Consultant's conviction of any unlawful or criminal activity of a serious
nature, (iii) Consultant's willful breach of any duty, his habitual neglect of
duty or any unreasonable performance, or (iv) Consultant's material breach of
any provision of this Agreement.

        2.1.2 "Termination Other Than for Cause" shall mean termination by
Samsonite and/or by the Company of Consultant's activities for the Company other
than in a Termination for Cause or Termination by Reason of Disability or Death.

        2.1.3 "Voluntary Termination" shall mean termination by Consultant of
Consultant's executive management activities for the Company, other than
Termination by Reason of Consultant's Death or Disability as described in
Sections 2.5 and 2.6 hereafter.

        2.2   Term. The term of retention of Consultant by the Company shall be
from the date hereof and shall continue at the pleasure of Samsonite or of the
Board of the Company (or any other organ of the Company as appropriate) in
accordance with the Company's bylaws or until the first to occur of Consultant's
resignation, removal, death or disability (as determined in good faith by the
Board) as provided for in this section 2.

        2.3   Termination for Cause. Termination for Cause may be effected by
the Company at any time during the term of this Agreement and shall be effected
by written notification to Consultant. Upon termination, Consultant shall be
paid all accrued Directors' fees and any appropriate business expenses

--------------------------------------------------------------------------------




incurred by Consultant in connection with his duties hereunder, all to the date
of termination, but Consultant will not be paid any other compensation or
reimbursement of any kind.

        2.4   Termination Other Than for Cause. Notwithstanding anything else in
this Agreement, the Company may effect a Termination Other Than for Cause at any
time and with immediate effect. Upon any Termination Other Than for Cause,
Samsonite shall cause the Company to pay to Consultant promptly all accrued
Directors' fees and any appropriate business expenses incurred by Consultant in
connection with his duties hereunder, all to the date of termination, but
Consultant shall not be entitled to any compensation or reimbursement of any
kind other than a lump sum amount equal to twice and a half the amount of
Consultant's total annual remuneration of the previous calendar year as approved
by the Board of Directors of the Company, exclusive any and all expenses,
bonuses, or other type of benefits whatsoever.

        2.5   Termination by Reason of Disability. If, during the term of this
Agreement, Consultant, in the good faith judgment of the Board of the Company,
has failed to perform his duties under this Agreement on account of illness or
physical or mental disability, which condition renders Consultant incapable of
performing the duties of his office, and such condition continues for a period
of one (1) month, the Company shall have the right to terminate Consultant's
executive management services hereunder by written notification to Consultant
and payment to Consultant of all accrued Directors' fees and any appropriate
business expenses incurred by Consultant in connection with his duties
hereunder, all to the date of termination, but no other compensation or
reimbursement of any kind.

        2.6   Death. In the event of Consultant's death during the term of this
Agreement, Consultant's executive management services shall be deemed to have
terminated as of the last day of the month during which his death occurs and
Samsonite shall cause the Company to pay to his estate all accrued Directors'
fees and any appropriate business expenses incurred by Consultant in connection
with his duties hereunder, all to the date of termination, but no other
compensation or reimbursement of any kind.

        2.7   Voluntary Termination. In the event of a Voluntary Termination,
Samsonite promptly shall cause the Company to pay all accrued Directors' fees
and any appropriate business expenses incurred by Consultant in connection with
his duties hereunder, all to the date of termination, but no other compensation
or reimbursement of any kind.

Article 3—Compensation

        3.1   Directors' fees. As payment for the services to be rendered by
Consultant as provided in Section 1 and subject to the terms and conditions of
Section 2, Samsonite shall cause the appropriate bodies of the Company to
resolve a resolution to pay to Consultant an annual Directors' fee of ITL
315,000,000 (Three Hundred Fifteen million Italian Lira) payable in quarterly
installments and in advance. Such Directors' fee is subject to annual approval
by the Board of the Company in accordance with the bylaws and the applicable
company law.

        3.2   Expenses. In addition to Directors' fees, the Company shall
reimburse all reasonable business and travel expenses incurred by Consultant in
the performance of his duties pursuant to this Agreement.

Article 4—Inventions

        4.1   Definition. "Inventions", as used in this Section 4, means any
discoveries, improvements and ideas (whether or not they are in writing or
reduced to practice) or works of authorship (whether or

2

--------------------------------------------------------------------------------



not they can be patented or copyrighted) that Consultant makes, authors, or
conceives (either alone or with others) and that:

        4.1.1 concern directly the business, the present or possible future
research or development of the Company and the other members of the Samsonite
Group;

        4.1.2 result from any work Consultant performs for the Company and the
other members of the Samsonite Group;

        4.1.3 use the equipment, supplies, facilities, or trade secret
information of the Company or the other members of the Samsonite Group; or

        4.1.4 Consultant develops during time for which he is compensated by the
Company or other members of the Samsonite Group.

        4.2   Assignment of Rights. Consultant agrees that all Inventions he
makes during or within six months after the term of this Agreement will be sole
and exclusive property of Samsonite Corporation. Consultant will, with respect
to any such invention:

        4.2.1 keep current, accurate, and complete records, which will belong to
the Company and be kept and stored on the Company's premises;

        4.2.2 promptly and fully disclose the existence and describe the nature
of the Invention to Samsonite Corporation in writing (and without request);

        4.2.3 assign (and Consultant does hereby assign) to Samsonite
Corporation or any other company designated by it all of his rights to the
Invention, any applications he makes for patents or copyrights in any country,
and any patents or copyrights granted to him in any country; and

        4.2.4 acknowledge and deliver promptly to Samsonite Corporation any
written instruments, and perform any other acts necessary in Samsonite
Corporation's opinion to preserve property rights in the Invention against
forfeiture, abandonment, or loss and to obtain and maintain patent and/or
copyrights on the Invention and to vest the entire right and title to the
Invention in Samsonite Corporation.

        Except as previously disclosed in writing, Consultant does not have, and
will not assert, any claims to or rights under any Inventions as having been
made, conceived, authored or acquired by Consultant prior to this Agreement.

Article 5—Competitive Activities

        5.1   Restrictive Covenant. Consultant agrees that during the term of
this Agreement and for a period of two (2) years thereafter he will not, either
alone or in any capacity with another firm (i) in any way interfere or attempt
to interfere with the Company's relationships with any of its current or
potential customers in Italy, (ii) employ or attempt to employ any of the then
employees of the Company on behalf of any other competing entity in Italy, or
(iii) directly or indirectly engage in the manufacturing or marketing of any
product, device or process which the Company manufactured or marketed at the
time this Agreement is terminated, or any product, device or process
substantially similar thereto, or having substantially the same use as such
product, device or process, or competitive therewith in Italy.

        5.2   Notices. For so long as Consultant is bound by any obligations
under this Section 5, Consultant will, prior to accepting employment or a
consulting or similar contract with any competitor of the Company, (i) inform
Samsonite in writing of the proposed employment or consulting or similar
contract, and (ii) inform the competitor in writing of this Agreement and
provide that party with a copy of this Agreement.

3

--------------------------------------------------------------------------------




        5.3   Severability. It is the express intent of the parties hereto that
the obligations of, and restrictions on, the parties as provided in this
Section 5 shall be enforced and given effect to the fullest extent legally
permissible. If a court may refuse to enforce one or more of the covenants or
agreements contained in this Section 5 because the duration thereof is too long,
or the scope thereof is too broad, it is expressly agreed between the parties
hereto that then such duration or scope shall be deemed reduced to the extent
necessary to permit the enforcement of such covenants or agreements.

Article 6—Confidentiality

        6.1   Consultant's Obligations. Consultant shall not disclose or furnish
to any person, firm or corporation any Confidential Information relating to
Samsonite Corporation and its affiliated companies (herein referred to as "the
Samsonite Group"). At the time of termination of his services under this
Agreement, Consultant shall deliver to Samsonite any and all documents, copies
of documents, tangible thing which record Confidential Information, personal
annotations and other property, belonging to or relating to the business of any
and all members of the Samsonite Group.

        6.2   Definition. As used in this Agreement, Confidential Information
means all information, and all documents and other tangible things which record
it, relating to or useful in connection with the business of any and all members
of the Samsonite Group, which at the time or times concerned is protectable as
trade secret under applicable law and which has been or is from time to time
disclosed to or developed by Consultant. Confidential Information includes, but
is not limited to, the following especially sensitive types of information
related to any and all of the members of the Samsonite Group: (i) product
development and marketing plans and strategies; (ii) unpublished drawings,
manuals, know-how, laboratory books, production techniques, proprietary
formulas, compounds and compositions, research in progress and the like;
(iii) finances; (iv) the identity, purchase and payment patterns of, and special
relations with, customers; (v) the identity, net prices and credit terms of, and
special relations with, suppliers; (vi) proprietary software and business
records; (vii) any Inventions; and (viii) another information or documents which
Consultant is told (or reasonably ought to know) to be proprietary.

Article 7—Miscellaneous

        7.1   Remedies. Consultant acknowledges that the Company and would be
irreparably injured by, and have no adequate remedy at law for, any breach of
Sections 4, 5 or 6. Consultant therefore consents that if such breach occurs or
is threatened, whether before or after termination of this Agreement, Samsonite
and/or the Company may, as appropriate and in addition to all other then
available remedies, enjoin him (together with all persons acting together with
him) from such breach or threatened breach. If Samsonite and/or the Company
prevail in such litigation, they shall also be entitled to collect from
Consultant the court costs, attorneys' and expert fees and other expenses of
enforcing such provisions of this Agreement.

        7.2   Non-Alienation of Benefits. No right or benefit under this
Agreement shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge; any attempt to anticipate, alienate, sell,
assign, pledge or encumber or charge the same shall be avoided. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts or liabilities of Consultant.

        7.3   Waiver. The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.

        7.4   Entire Agreement; Modifications. Unless explicitly provided
herein, this Agreement does not cover the other arrangements Consultant may have
with other companies within the Samsonite Group. However, this Agreement
represents the entire understanding with respect to any and all of Consultant's
executive management activities for the Company, and this Agreement supersedes
any and

4

--------------------------------------------------------------------------------




all prior understandings, whether written or oral, with respect to such
activities. All modifications to the Agreement must be in writing and signed by
the party against whom enforcement of such modification is sought.

        7.5   Notices. All notices and other communications under this Agreement
shall be in writing and shall be personally delivered or sent by receipted
overnight courier service, fax or certified or registered mail with return
receipt requested, to the following addresses:

        If to the Company:

Samsonite Italia S.R.L.
Cesano Boscone,
via E. De Nicola n. 18

with a copy to:

Samsonite Europe NV
President
Westerring 17
B- 9700 Oudenaarde

        If to Samsonite:

Samsonite Finanziaria S.R.L.
Dr. P. Mori
Via dei Cappuccini 14 20122 Milano

with a copy to:

Samsonite Europe NV
President
Westerring 17
B-9700 Oudenaarde

        If to Consultant:

Guiseppe Franco Fremder,
Milan, Nievo Ippolito, n. 19
Italy

        Notices delivered personally or by overnight courier shall be effective
when delivered. Notices transmitted by fax shall be effective when received.
Notices delivered by registered or certified mail shall be effective on the date
shown on the receipt therefor. Any party may change such party's address for
notice by notice duly given pursuant to this Section 7.5.

        7.6   Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of Italy, and both parties consent to the exclusive
jurisdiction of the courts of Milan.

        7.7   Severability. Should a court determine that any provision of this
Agreement is excessive in scope or otherwise invalid or unenforceable, such
provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and all other provisions of the
Agreement shall be deemed valid and unenforceable to the extent possible.

        7.8   Survival of rights and obligations. This Agreement shall be
binding upon and inure to the benefit of any successor to Samsonite and/or the
Company. Except as explicitly provided herein, this Agreement shall not be
assignable either by the Company or Samsonite (except to a member of the
Samsonite Group) or by Consultant.

5

--------------------------------------------------------------------------------




        7.9   Withholdings. All compensation and benefits to Consultant
hereunder shall be reduced by all applicable taxes required by law.

        7.10 Independent Counsel. Consultant hereby acknowledges that he has had
the opportunity to consult independent counsel concerning the terms and
conditions of this Agreement.

        7.11 Legal Standing. It is understood that the Consultant shall carryon
his activities for the Company on a strictly independent and self-employed
basis. Consultant shall be solely responsible for his good legal standing,
social security status and tax status according to the applicable laws.

        This Agreement is executed by the parties, as of the date first above
written, in three counterparts, each of them constituting one and the same
Agreement.


Samsonite Italia S.R.L.
 
 
 
 
 
Guiseppe Fremder
By:
 
/s/  LUC VAN NEVEL      

--------------------------------------------------------------------------------


 
 
 
 
 
/s/  GIUSEPPE FREMDER      

--------------------------------------------------------------------------------

Title: Chairman            
 
 
 
 
Samsonite Finanziaria S.R.L.
 
 
 
 
 
 
By:
 
/s/  LUC VAN NEVEL      

--------------------------------------------------------------------------------


 
          Title: Director    

6

--------------------------------------------------------------------------------





QuickLinks


CONSULTING AGREEMENT
